Title: To George Washington from Major General Alexander McDougall, 20 March 1779
From: McDougall, Alexander
To: Washington, George


Sir
Head Quarters Pecks Kill [N.Y.] March 20th 1779
I was honored in due Season, with your Favors of the 9th 14th and 25th Ultimo; and the 6th 16th and 17th Instant. All that can be done, to defeat the Object of the Enemy, if he intends up this River will be done.

I have waited for a leisure Moment, to give particular Answers to all your Commands; as well as to report in Detail, the State of the Works, and every Department at these Posts—But the pressing Duties of the Post, have hitherto prevented me.
I have during three Campaigns, fully marked your Ideas of Service, and those, which relate to these Posts, and I think I perfectly understand them—And I am happy, that they generally agree with my own.
You may be assured, the Enemy have some important movement in Contemplation; but the Object is very uncertain. From the Comparison I made, in my own mind, of his Condition and our’s, the Object he must have in View, and those, which obviously are our Interest; I think the Grand Army, or the Ships at New London, is his present Object. But this does not slacken, our attention or Vigilance at these Posts.
I shall give you secret Intelligence, by one of your Expresses, which I detain for the purpose. The necessary Arrangments prevent my doing it this moment. I am with great Truth and Regard Your Excellency’s most Obedient and most humble Servant
Alexr McDougall
P.S. The State of flour, has obliged me to lessen the Ration of Flour, for obvious Reasons, which I hope will meet you⟨r⟩ approbation—But in Justice to thos⟨e⟩ Troops, the Corps to the Eastward of us should be on the same allowance.
